DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/21 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. U.S. Pat. No. 10387889 (hereinafter Hanna) in view of Schwarz U.S. Pat. No. 11270318 (hereinafter Schwarz).

As per claim 1, Hanna discloses a system for brand element validation, the system comprising: 
at least one non-transitory storage device (Hanna: figure 1); and 
at least one processing device coupled to the at least one non-transitory storage device (Hanna: figure 1), wherein the at least one processing device is configured to: 
transmit information to a user device, wherein the information comprises display information for an application portal (Hanna: figure 1 and column 5 lines 51 – column 6 line 6: the brand recognition and protection service provides a Metadata Collection Engine, an end user portal and interface); 
receive uploaded image data from the user device via the application portal (Hanna: column 5 lines 29-36: receive screen shots or GUI element from the app during execution; column 6 lines 40-67: customer can input various information via application portal); 
process the received uploaded image data and extract metadata from the uploaded image data (Hanna: column 6 lines 6-39: extract metadata associated with app, including images associated with the app); 
compare the extracted metadata to data stored in a distributed register database (Hanna: figure 1: distributed database; column 7 lines 14-42); 
based on comparison of the extracted metadata to the data stored in the distributed register database, validate ownership and permitted use of the uploaded image data (Hanna: column 8 lines 1-40: determine whether the app/image/brand is authorized to be used based on policy); and 
transmit a response to the user device via the application portal, wherein the response comprises an indication that the uploaded image data is permitted for use (Hanna: column 7 lines 14-42: generating report/response based on comparison to determine whether the use of app/brand/logo violates policy).
	Hanna discloses using a distributed database as registry to verify authorized use of brand. Hanna does not explicitly disclose a distributed database comprising multiple nodes. However, Schwarz discloses a brand protection blockchain system comprising certification blockchain or distributed ledgers comprising multiple nodes to validate virtual goods and associated brand (Schwarz: column 10 lines 36- 65). It would have been obvious to one having ordinary skill in the art to use blockchain or distributed ledger technology as registry database to validate goods or services associated with particular brand because they are analogous art involving comparing data received from user with distributed database for brand protection. The motivation to combine would be to provide secure registry of data through consensus by multiple nodes (Schwarz: column 2 lines 35-48: advantages of blockchain over traditional databases).

As per claim 2, Hanna as modified discloses the system of claim 1. Hanna discloses brand protection policy indicating authorized use (Hanna: column 3 lines 13-40: brand protection policies). Hanna as modified does not explicitly disclose wherein the uploaded image data further comprises an image and a description of the usage of the image including location and one or more entity identifiers. However, extracting various metadata associated with an online resource, including location and usage, appears to be a matter of design choice, since the system of Hanna would work equally well with various types of metadata to determine whether the metadata conforms with associated policies.

As per claim 3, Hanna as modified discloses the system of claim 1. Hanna as modified further discloses wherein metadata comprises an embedded distributed register or blockchain signature, image size, pixel data, file type, NFT identifier, wallet address, custody information, or location of access (Hanna: column 3 line 55 – column 4 line 3;  Schwarz: column 10 lines 55-65).

As per claim 4, Hanna as modified discloses the system of claim 1. Hanna as modified further discloses based on comparison of the extracted metadata to the data stored in the distributed register database, fail to validate ownership and permitted use of the uploaded image data; and transmit an alternate response to the user device via the application portal, wherein the response comprises an indication that the uploaded image data is not permitted for use (Hanna: figure 1 and column 5 line 51 – column 6 line 5).

As per claim 5, Hanna as modified discloses the system of claim 4. Hanna as modified further discloses wherein the alternate response further comprises a message that unauthorized or unpermitted use has been escalated for administrative review (Hanna: column 10 lines 15-39).

As per claim 6,  Hanna as modified discloses the system of claim 1. Hanna as modified does not explicitly disclose wherein the system is further configured to transmit data between the system and the user device using end-to-end encryption. However, establishing secure communication using end-to-end encryption is well known in the art. 

As per claim 7, Hanna as modified discloses the system of claim 1. Hanna as modified further discloses wherein the uploaded image data further comprises a link to a website, domain, or location of one or more images (Hanna: column 7 lines 43-65: extract URL).

As per claim 8-20, claims 8-20 encompass same or similar scope as claims 1-7. Therefore, claims 8-20 are rejected based on the same reasons set forth above in rejecting claims 1-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li U.S. Pub. No. 20200372594 discloses identifying copyrighted material using embedded copyright information using blockchain technology.
Castelao Soares U.S. Pub. No. 20220245223 discloses method for reliable authentication of the origin of a website using blockchain.
Swaminath et al. U.S. Pub. No. 20210037008 discloses architecture for cloudchain driven ecosystem.
De Bold U.S. Pub. No. 20210027404 discloses method of reputation management and contract monitoring using blockchain.
Bertsch et al. U.S. Pub. No. 10565358 discloses image chain of title management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431